Citation Nr: 0740152	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  02-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for degenerative disc disease (DDD) of the 
cervical spine was received.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an evaluation greater than 20 percent for 
DDD of the lumbar spine with disc bulging.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 RO rating decision, which 
awarded the veteran a 20 percent rating (increased from 10 
percent) for DDD of the lumbar spine with disc bulging and 
denied his application to reopen his claim for service 
connection for DDD of the cervical spine.  He filed a Notice 
of Disagreement (NOD) in May 2001, and the RO issued a 
Statement of the Case (SOC) in September 2001.  He filed a 
timely Substantive Appeal in November 2001, in which he 
requested a Board hearing at the RO.  Thereafter, in a letter 
dated May 2002, he clarified through his attorney that he 
desired a hearing before an RO hearing officer.  In November 
2002, the Board remanded the case to the RO so that he could 
be scheduled for the requested hearing.  Although he was 
scheduled to appear for an RO hearing in January 2003, he 
elected instead to submit a written statement containing his 
contentions in January 2003, prior to the scheduled hearing, 
and waived his hearing.

In a March 2003 appellate decision, the Board denied the 
veteran's claim of new and material evidence to reopen a 
claim for service connection for DDD of the cervical spine.  
The veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court), who vacated the 
March 2003 Board decision in November 2003 joint motion and 
remanded the issue to the Board for further procedural 
development.  To comply with the instructions contained 
within the Court's motion, the Board remanded the new and 
material claim to the RO in May 2004.  Following this 
development, the RO confirmed its prior determination that no 
new and material evidence was submitted to reopen the claim 
for VA compensation for DDD of the cervical spine in 
Supplemental SOCs (SSOCs) dated in August 2004, October 2004, 
February 2007, June 2007, and July 2007.  The matter was 
certified to the Board in August 2007 and the veteran 
continues his appeal.

In August 2003, the Board remanded the claim for an increased 
rating for DDD of the lumber spine with disc bulging to the 
RO for further evidentiary and procedural development.  
Following this development, the RO confirmed its prior 
determination that the severity of the veteran's low back 
disability did not warrant more than a 20 percent rating in 
SSOCs dated in October 2004, February 2007, June 2007, and 
July 2007.  The matter was certified to the Board in August 
2007 and the veteran continues his appeal.

Also on appeal is an October 2004 RO rating decision that 
awarded the veteran service connection for peripheral 
neuropathy of the right and left lower extremities and 
assigned a 10 percent evaluation to each extremity, effective 
September 29, 2004.  He filed an NOD in November 2004, and 
the RO issued a SOC in September 2005.  He filed a timely 
Substantive Appeal in October 2005.  Because the claim on 
appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the claim in light of Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  In a May 1999 decision, the Board denied a claim for 
service connection for DDD of the cervical spine.

3.  Additional evidence associated with the claims file since 
the May 1999 Board decision is either duplicative or 
cumulative of evidence previously considered, or, if new, 
does not bear directly and substantially upon the specific 
matter under consideration, and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  Since the September 29, 2004 effective date of the grant 
of service connection for peripheral neuropathy of the right 
lower extremity, the veteran has experienced paresthesias of 
the right leg equivalent to no more than mild incomplete 
paralysis of the sciatic nerve.

5.  Since the September 29, 2004 effective date of the grant 
of service connection for peripheral neuropathy of the left 
lower extremity, the veteran has experienced paresthesias of 
the left leg equivalent to no more than mild incomplete 
paralysis of the sciatic nerve.

6.  DDD of the lumbar spine with disc bulging is manifested 
by moderate limitation of motion with no less than 50 degrees 
of forward flexion of the lumbar spine, and objective 
evidence of only one incapacitating episode of intervertebral 
disc syndrome (IVDS) lasting 10 days' duration in the past 
12-month period.


CONCLUSIONS OF LAW

1.  The Board's May 1999 decision denying the veteran's claim 
for service connection for DDD of the cervical spine is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2007).

2.  The additional evidence associated with the file since 
the Board's May 1999 denial of the claim for service 
connection for DDD of the cervical spine is not new and 
material; thus, the requirements to reopen the veteran's 
claim have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001); 38 C.F.R. § 20.1105 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.124a, Diagnostic Code 8520 (2007).

4.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.124a, Diagnostic Code 8520 (2007).

5.  The criteria for rating in excess of 20 percent for DDD 
of the lumbar spine with disc bulging have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45 (2007); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 38 
C.F.R. § Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  In requests to 
reopen previously denied claims, a claimant must be notified 
of both what is needed to reopen the claim and what is needed 
to establish the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the petition to reopen the claim for 
service connection for DDD of the cervical spine.  This 
included defining new and material evidence and explaining 
how to establish entitlement to the underlying claim for 
service connection for DDD of the cervical spine.  The RO 
also provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for a higher initial evaluation for peripheral 
neuropathy of the right and left lower extremities and DDD of 
the lumbar spine with disc bulging in a letter dated April 
2005.  He was also provided with notice of the rating 
criteria to obtain higher evaluations for these disabilities 
in the SOC and subsequent SSOCs that were furnished him 
during the course of this appeal.  As to each of the claims, 
the RO explained what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claims.  A March 2006 letter also informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  After 
issuance of each notice described above, and opportunity for 
the veteran to respond, the SSOCs of August 2004, October 
2004, December 2006, February 2007, June 2007, and July 2007 
reflect readjudication of the claims.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal that will be decided 
herein.  Pertinent evidence associated with the claims file 
consists of the veteran's service treatment records, post-
service private medical records, as well as reports of VA 
examinations and VA outpatient treatment records. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied with respect to the issues decided 
herein. Through various notices of the RO (to include via the 
AMC), the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background and Analysis

(a.)  Whether new and material evidence to reopen a claim for 
service connection for DDD of the cervical spine was 
received.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

The veteran's claim for service connection for DDD of the 
cervical spine has previously been considered and denied in a 
Board decision of May 1999.  At that time, the Board 
considered evidence from the veteran's service treatment 
records, private outpatient treatment records and VA 
examinations conducted in November 1996 and January 1998.  
The Board found that despite evidence of a current cervical 
spine disability, there was no objective evidence of an 
injury to the cervical spine in service or objective evidence 
etiologically linking the veteran's current cervical spine 
disability to his period of active duty or to his service-
connected DDD of the lumbar spine with disc bulging.  The 
Board decision was not appealed.  Because the veteran did not 
appeal the May 1999 Board decision, that decision is final 
based upon the evidence then of record.  See 38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 C.F.R. § 20.1100.

The present claim was initiated when the veteran filed a 
petition to reopen the claim for VA compensation for DDD of 
the cervical spine in February 2000.  A January 2001 rating 
decision determined that new and material evidence had not 
been received with which to reopen the veteran's previously 
denied claim of entitlement to service connection for this 
cervical spine disability.  Under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the May 1999 
Board denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In the present case, the evidence associated with the claims 
file since the May 1999 Board decision includes VA and 
private medical records dated 1997 - 2004, Social Security 
Administration (SSA) records, a VA examination report of 
September 2000, the veteran's military personnel records that 
were received by VA in August 2005, and various lay 
statements from the veteran.

VA outpatient treatment records for the period from July 1997 
to October 2004 include X-rays obtained in July 1997 showing 
radiographic findings consistent with DDD of the cervical 
spine at C5-6 and C6-7 and medical notes showing treatment 
for neck pain associated with this cervical spine disability.  
Supplied physical therapy notes show treatment for moderate 
lower cervical and upper thoracic back pain.  The veteran 
related to the physical therapist that he received a blow to 
the back of his neck in service in 1969.  During a private 
orthopedic examination in February 2000, the veteran 
complained of neck and shoulder pain with reduced mobility.  
He related his pain to service.  X-rays showed hypertrophy at 
the C5-6 level and disk space narrowing and significant 
subacromial spurring bilaterally.  A notation of cervical 
spondylosis was also presented in the February 2000 private 
treatment report.   

In September 2000, a VA examiner evaluated the veteran's 
service-connected low back disability.  As it pertained to 
his cervical spine, the veteran reported that he used to 
perform heavy overhead work.  However, because of pain in his 
back and neck he now worked on job orders.  The examiner did 
not offer an opinion showing any relationship between 
cervical pain and military or his service-connected lumbar 
spine disability.

An SSA disability determination of October 2001 found that 
the veteran was disabled since June 25, 2001 with a primary 
diagnosis of organic mental disorders and a secondary 
diagnosis of mental retardation.  A North Carolina Department 
of Health and Human Services disability evaluation included 
an assessment of mild osteoarthritis.

In an affidavit submitted in January 2003, the veteran 
stated, in pertinent part, that in approximately 1970 or 1971 
he started having problems with his cervical spine.

The report of an October 2004 VA X-ray study of the veteran's 
cervical spine shows the presence of osteophytic spurring 
from C4 through C7, with joint interspace narrowing at the 
C5-C6 and C6-C7 interspaces, most prominently at C5-6.  
Comparison with prior X-rays taken in July 1997 revealed no 
significant progression of the degenerative changes.

The veteran's military personnel records that were obtained 
and associated with his claims file in August 2005 show no 
indication by way of historical documentation that he 
sustained an injury to his neck or cervical spine, or 
otherwise received medical treatment for complaints 
pertaining to his neck or cervical spine during active duty.

As noted above, service connection may be established for 
disability that is medically related to injury or disease in 
service.  However, the recently submitted medical and 
documentary evidence, while new in the sense that it was not 
previously of record, does not show that a current cervical 
spine disability is medically related to an in-service injury 
or disease or was aggravated by his service-connected low 
back disability.  As such, the evidence does not, in any way, 
negate the basis for the denial of the prior claim (i.e., the 
lack of competent medical evidence linking a disabling 
cervical spine condition to military service or to a service-
connected disability).

The Board also has considered the veteran's assertions that 
were advanced in various statements submitted in support of 
the appeal with respect to the etiology and time of onset of 
his claimed neck disability.  These assertions appear to be 
merely reiterations of assertions advanced in connection with 
the prior appeal.  The Board emphasizes, however, that the 
veteran, as a layperson, is not competent to offer probative 
evidence of a medical matter, such as the existence of a 
current disability, and a medical nexus between that 
disability and service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Thus, the Board finds that no evidence has been associated 
with the claims file since the prior final Board decision of 
May 1999 that is both relevant and probative of the claim 
under consideration, not cumulative or duplicative, and 
which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the criteria for reopening the claim for service 
connection for DDD of the cervical spine are not met, and the 
petition to reopen this claim must be denied.

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

(b.)  Entitlement to initial ratings in excess of 10 percent 
for each lower extremity for peripheral neuropathy.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating signed following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.

Historically, by rating action in October 2004, service 
connection was granted for peripheral neuropathy of the right 
and left lower extremities.  This disability was associated 
with sciatic neuropathy that was clinically determined to 
have been secondary to the veteran's service-connected DDD of 
the lumbar spine with disc bulging.  Each lower extremity was 
evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

Under Diagnostic Code DC 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating and moderate incomplete paralysis 
warrants a 20 percent disability rating.  Moderately severe 
incomplete paralysis of the sciatic nerve warrants a 40 
percent rating.  Severe incomplete paralysis of the sciatic 
nerve with marked muscular atrophy warrants as 60 percent 
rating.  An 80 percent rating requires complete paralysis of 
the sciatic nerve, in which the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.121a, DC 8520 (2007).

The pertinent evidence of record consists of the reports of 
two VA medical examinations of the veteran's peripheral 
nerves, the earliest one conducted on September 29, 2004, and 
the most recent one conducted in July 2006.  The September 
29, 2004 examination shows that he was able to walk on his 
heels and jog, and that he had normal musculature and 
strength on evaluation of his quadriceps, hamstrings, 
gastrocnemius, anterior tibial, and peroneals, bilaterally.  
His lumbar motions were normal but slightly slow.  Reflexes 
at his knees and ankles were symmetric and active, 
bilaterally, with normal trace figures and vibration 
sensation in both lower extremities and adequate joint sense 
in the toes of both feet.  The clinical conclusion was 
paresthesias of the lower extremities, but otherwise normal 
neurological examination, with subjective tingling sensation 
noted that was typical of diabetic peripheral neuropathy.

Examination in September 2004 shows that the veteran reported 
experiencing episodic and intermittent numbness radiating 
down both legs associated with back pain due to his service-
connected low back disability.  The frequency of the lower 
extremity numbness inconsistently varied; he was unable to 
predict how often it would occur, and that it could occur as 
frequently as every day or could happen only once or twice a 
month, but was more likely to occur with very vigorous 
physical activity such as jumping and bending.  He reported 
that he had more difficulties moving his legs secondary to 
increased pain with physical activity.  He complained of pain 
and numbness in the distribution of his sciatic nerves in the 
posterior aspect of his thighs, bilaterally.  The veteran 
reported that he was receiving SSA disability because of this 
problem.  (In this regard, the veteran's statements are 
inconsistent with the actual determination of the SSA, which 
concluded in an October 2001 decision that the veteran was 
disabled since June 25, 2001 with a primary diagnosis of 
organic mental disorders and a secondary diagnosis of mental 
retardation.)  The veteran reported that he was able to 
perform some household cleaning and maintenance chores, 
operate a motor vehicle, and exercise at a gym five days per 
week, during which he swam for 20 minutes three times per 
week and performed yoga exercises four times per week with 
apparent problem.   

Objective examination shows that the veteran walked with a 
cane with a slow but normal and non-antalgic gait.  Knee 
jerks and ankle jerks were symmetrical and equal, 
bilaterally.  Sensory examination of the lower extremities 
was grossly normal, equal, and symmetrical.  No areas of 
numbness were detected during this examination.  Strength in 
his lower extremities at the hip, knee, ankle, and extensor 
hallux longus was equal in power and symmetrical, 
bilaterally, with no evident problems displayed, even after 
performing repetitive motion exercises.  No significant pain 
was noted with any movement of the lower extremity joints in 
each leg.  The diagnosis, in pertinent part, was peripheral 
neuropathy involving the sciatic nerves, most likely 
secondary to the veteran's lumbosacral degenerative disease.  

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that a rating in 
excess of 10 percent for peripheral neuropathy is not 
warranted for either lower extremity at any point since the 
September 29, 2004 effective date of the grant of service 
connection.  

The medical evidence of record shows that the veteran has 
complained of bilateral numbness of the posterior thighs of 
both lower extremities at the sciatic nerve distribution.  
The findings show that he is able to move both feet and 
ankles normally, and is able to walk on his heels.  His gait 
is normal and examination was normal except for the episodic 
numbness reported by history.  The veteran does not appear to 
have any significant limitation of function attributable to 
his peripheral neuropathy of both lower extremities, as 
demonstrated by his relatively active lifestyle in which he 
engaged in regular exercise at a gym, including yoga and 
swimming, and was able to perform basic household cleaning 
and maintenance chores and operate a motor vehicle.  These 
findings indicate no more than mild incomplete paralysis of 
the sciatic nerve of each lower extremity and clearly do not 
meet the criteria for the next higher 20 percent rating under 
Diagnostic Code 8520 which requires moderate incomplete 
paralysis.  See 38 C.F.R. § 4.121a, Diagnostic Code 8520 
(2007).  It logically follows that no higher rating under 
this diagnostic 
code.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that, at no point since the September 29, 
2004 effective date of the grant of service connection for 
this disability has the record reflected such an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular rating schedule standards, and to 
warrant assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to and discussed 
in the in the March and May 2003 SSOCs).  In this regard, the 
SSA records indicate that he is primarily disabled from 
performing work on the basis of his mental impairment, and 
there is otherwise no objective evidence to support a finding 
of marked interference with employability (i.e., beyond that 
contemplated in the 10 percent rating assigned for each lower 
extremity).  There also is no objective evidence that the 
service-connected peripheral neuropathy of the lower 
extremities has necessitated frequent periods of 
hospitalization or that the disability has otherwise rendered 
inadequate the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not invoked.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board concludes that 
record presents no basis for staged rating of peripheral 
neuropathy for either lower extremity, pursuant to Fenderson, 
and that the claim for a initial rating in excess of 10 
percent for the disability as it pertains to each lower 
extremity must be denied.  In reaching these conclusions, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the competent evidence is 
against assignment of a higher rating, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

(c.)  Entitlement to an evaluation greater than 20 percent 
for DDD of the lumbar spine with disc bulging.

The current appeal stems from the veteran's application to 
reopen his claim for a rating increase for his service-
connected low back disability, which was filed in February 
2000.  

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran's entire history is to be considered when making 
disability evaluations. See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating the veteran's claim, the Board notes that the 
schedular criteria by which the veteran's service-connected 
DDD may be rated changed during the pendancy of the veteran's 
appeal.  See 68 Fed. Reg. 51454- 51458 (August 27, 2003) 
(effective September 26, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation. Thus, the 
rule that the veteran is entitled to the most favorable of 
the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 26, 2003 (i.e., the effective 
date of the new regulation).  Therefore, the Board addresses 
herein whether: (1) the veteran is entitled to a higher 
rating under the old criteria, and (2) whether, for the 
period on and after September 26, 2003, the veteran is 
entitled to a higher rating under the new criteria.  It is 
noted that the effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change. VAOPGCPREC 3- 2000, 65 Fed. Reg. 
33,421 (2000).

Prior to September 23, 2002, a 20 percent rating is assigned 
for IVDS that is moderate and manifested by recurring 
attacks.  A 40 percent rating is assigned for IVDS that is 
severe and manifested by recurring attacks with intermittent 
relief.  A 60 percent rating is assigned for pronounced IVDS 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

As of September 23, 2002, the rating code for IVDS was 
revised as Diagnostic Code 5243.  The revised code provides 
the following ratings:

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months
6
0
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months
4
0
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months
2
0
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months
1
0
Note(1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician.

Note(2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher evaluation 
for that segment.


Prior to September 26, 2003, a 20 percent rating is assigned 
for moderate limitation of motion of the lumbar spine.  A 40 
percent rating was assigned for severe limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

Prior to September 26, 2003, a 20 percent rating was assigned 
for lumbosacral strain or sacroiliac injury and weakness 
manifested by muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in the standing 
position.  A 40 percent rating was assigned for severe 
lumbosacral strain or sacroiliac injury and weakness with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295.

The evidence addressing the severity of the veteran's low 
back disability when the aforementioned criteria were in 
effect includes the report of a September 2000 VA orthopedic 
examination that shows the veteran complained of chronic low 
back pain without flare-ups but with intermittent elevations 
of pain with sitting and prolonged standing. Objective 
examination revealed that he had good posture and back 
musculature with normal spinal curvature and no back 
deformity.  No tenderness was noted over any part of his 
vertebral column.  Range of motion testing shows forward 
flexion to 80 degrees with onset of muscle tightness at 60 
degrees, but he was able to continue forward flexion to 80 
degrees with ease.  Backward extension was to 15 degrees, 
lateral bending to 40 degrees, bilaterally, and rotation was 
to 20 degrees, bilaterally, without complaints of pain during 
range of motion.  His strength was normal in both lower 
extremities, with intact reflexes and no sensory deficits 
noted.  The diagnosis was chronic and symptomatic lumbar 
intervertebral disc disease with degenerative changes.

An August 2001 private medical report shows that the veteran 
complained of low back pain and stiffness.  Normal findings 
were obtained on X-ray examination of his lumbar spine, with 
vertebral bodies of normal stature, alignment, contour, and 
density, with well-preserved disc spaces and normal facet 
joints.  Range of motion study of his thoracolumbar spine on 
forward flexion, backward extension, lateral flexion, and 
rotation was normal on all planes. 

Applying the clinical findings described above to the rating 
criteria then in effect, the Board finds that these support 
the assignment of no higher than a 20 percent initial rating 
on the basis of moderate limitation of lumbar spine motion or 
moderate IVDS with recurring attacks.  Even taking into pain 
as a limiting factor on his lumbar range of motion, the 
evidence does not objectively demonstrate that the veteran's 
low back disability is manifested by severe limitation of 
motion that would support the assignment of a 40 percent 
rating.  Furthermore, there is no evidence of muscle spasm on 
extreme forward bending with loss of lateral spine motion on 
the standing position, severe IVDS with recurring attacks and 
only intermittent relief, or incapacitating IVDS episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, that would permit the 
assignment of a 40 percent rating.  The primary symptoms are 
low back pain, but the evidence indicates that his overall 
disability picture does not more closely approximate the 
criteria for the next higher rating of 40 percent.

Effective September 26, 2003, the criteria for rating all 
spine disabilities, to include IVDS, were revised.  IVDS is 
to be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration 
of separate ratings for orthopedic and neurological 
manifestations), or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

Under the revised General Rating Formula, a 10 percent rating 
is assignable for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  A 20 
percent rating is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assignable where forward flexion of the thoracolumbar 
spine is 30 degrees or less, or there is favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a.

The evidence pertaining to the post-September 26, 2003 rating 
criteria includes the following:

The report of a September 2004 VA examination shows that the 
veteran reported having constant low back pain with pain 
radiating down both lower extremities and occasional 
posterior thigh numbness, bilaterally.  He stated that his 
pain did not significantly flare-up.  He was able to sit for 
45 minutes, drive for 45 minutes, walk for 1/4 to 1/2 a mile, and 
stand for 3 - 5 minutes before the back pain became 
bothersome.  He denied having any weakness of his lower 
extremities or impaired bladder and bowel control.  He 
reported that he was able to attend to his daily activities 
of living and attended a gymnasium five days per week, 
performed yoga exercises 3 - 4 days per week, and swam for 20 
minutes at least 3 days per week.  He denied having any 
incapacitating episodes of IVDS in the past 8 years.  
Physical examination of his lumbosacral spine revealed 
minimal sensitivity to pressure on his sacroiliac and sciatic 
notch areas.  Range of motion was to 60 degrees on forward 
flexion with subjective discomfort, but he was observed to be 
able to bend forward to 90 degrees when putting on his shoes 
without discomfort.  Backward extension was to 10 degrees 
with stiffness.  Lateral flexion was to 15 degrees, with 
stiffness, and rotation was 45 degrees with complaints of a 
slight pulling sensation in his lower back.  Repetitive 
motion did not change these findings.  He was able to heel 
and toe walk normally with complaints of a slight pulling 
sensation.  Motor and sensory examination of his lower 
extremities was normal with no evidence of numbness or 
neuropathy.  The diagnosis was IVDS and the severity of the 
disease was assessed by the examiner as being mild to 
moderate and without incapacitating episodes.

VA X-rays obtained in October 2004 show the presence of mild 
osteophytic spurring with joint space narrowing at L5-S1, 
with a vacuum disc at the L5-S1 interspace.

A VA examination dated January 2007, shows that the veteran 
complained of severe and constant low back pain with 
radiating pain down both lower extremities to his ankle and 
paresthesias around both upper thighs, with severe flare-ups 
that occurred every 3 - 4 months and would last 2 - 4 weeks 
in duration.  He reported one episode of incapacitating IVDS 
that lasted approximately 10 days.  He used a cane to walk 
and was able to walk a distance of 1 - 3 miles.  His gait was 
described as somewhat stiff but otherwise normal.  His 
posture and spinal curvature was normal.  On physical 
examination, no spasm, muscular atrophy, guarding, 
tenderness, or weakness was noted.  His ankle jerks were 
present, bilaterally.  Range of motion testing shows forward 
flexion to 50 degrees with onset of pain at 10 degrees; 
backward extension to 15 degrees with onset of pain at 5 
degrees; lateral bending to 20 degrees with onset of pain at 
5 degrees, bilaterally; and lateral rotation to 30 degrees 
with onset of pain at 5 degrees, bilaterally.  No additional 
loss of motion on repetitive use was detected on all planes 
of motion.  The diagnosis was DDD of the lumbar spine.  

In a written statement dated June 2007, the veteran's private 
physician reported that he treated the veteran for 
intermittent low back pain with radicular symptoms.  MRI 
study revealed multiple levels of diffused disc bulging at 
L3-L5 and L5-S1 and the presence of disc degeneration from 
T11 to S1.  Low back stabilization exercises were prescribed 
to increase stability and decrease the pain and the 
degeneration process.    

Considering the pertinent evidence in light of the applicable 
rating criteria, the Board finds that a rating greater than 
20 percent is not warranted.

First, the Board finds that the medical evidence since 
September 26, 2003 clearly does not reflect a basis for more 
than a 20 percent rating under the old criteria or the new 
criteria enunciated in the General Rating Formula.  
Considering the pertinent findings with respect to veteran's 
primary orthopedic manifestation - limitation of motion with 
pain-would result in no more than a maximum 20 percent 
rating, based on consideration of the findings on VA 
examinations in September 2004 and January 2007, which show 
forward flexion no worse than 50 degrees.  Furthermore, the 
combined thoracolumbar range of motion is no worse than 165 
degrees.  Significantly, there is no evidence of any actual 
or comparable ankylosis of the lumbar spine so as to warrant 
more than 20 percent rating under the old or revised criteria 
rating limitation of motion.  In specific regard to the old 
criteria, the veteran's range of motion, while significantly 
restricted, is not shown to be severely restricted.  Indeed, 
the veteran's range of motion as measured on examination in 
January 2007 revealed limitation of motion that was 
approximately half of normal.  See 38 C.F.R. § 4.71a, Plate 5 
(2007).  Such range of motion more closely approximates 
moderate limitation of motion.

Second, there is no medical evidence that the veteran's 
service-connected lumbar spine disability would warrant a 
higher rating if rated on the basis of incapacitating 
episodes.  The relevant clinical record objectively 
demonstrates that the veteran's low back disability has been 
manifested by only one incapacitating episode of elevated 
symptomatology lasting 10 days' duration in the past year, 
which does not meet the criteria for a 40 percent evaluation.  
While the January 2007 VA examination report recounted the 
veteran's history of severe flare-ups that occurred every 3 - 
4 months and would last 2 - 4 weeks in duration, the actual 
clinical record, which is extensive, provides overwhelming 
objective medical evidence contradicting such frequency of 
attacks.  And if we apply these facts to the old criteria for 
intervertebral disc syndrome, the veteran clearly does not 
meet the threshold of severe symptoms for a 40 percent 
rating, which are manifested by recurring attacks with 
intermittent relief.   

Third, the Board has also considered the application of the 
old criteria for severe lumbosacral strain, which provides 
for a 40 percent disability rating, but there is simply no 
evidence of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 
(2002).

As previously stated, in addition to applying schedular 
criteria, VA may consider granting a higher rating in cases 
in which the claimant experiences additional functional loss 
due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the RO's assignment of the 20 percent 
rating for the veteran's lumbosacral spine disability 
encompasses consideration of the aforementioned factors.  The 
Board thus finds that the 20 percent rating adequately 
compensates the veteran for the extent of his functional loss 
due to pain and other factors noted above.  Hence, 
consideration of 38 U.S.C.A. §§  4.40  and 4.45, and DeLuca, 
provide no basis for assignment of any higher rating.  The 
Board further notes the provisions of the General Rating 
Formula that the criteria are to be applied with and without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  See 38 C.F.R. § 4.71a.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
service-connected low back disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (discussed in the July 2005 
SOC).  The Board notes that the veteran's service-connected 
orthopedic disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that already 
contemplated in the assigned 20 percent rating).  There also 
is no objective evidence that the orthopedic disability has 
warranted frequent periods of hospitalization, or has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
claim for a higher rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

ORDER

As new and material evidence to reopen the claim for service 
connection for DDD of the cervical spine has not been 
received, the appeal as to that issue is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.

An increased rating in excess of 20 percent for DDD of the 
lumbar spine with disc bulging is denied.



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


